Citation Nr: 1216461	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for diabetes mellitus, for accrued benefits purposes.

2.  Entitlement to service connection for peripheral neuropathy, including as due to service-connected diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to service connection for neck cancer, including as due to herbicide exposure, for accrued benefits purposes.

4.  Entitlement to service connection for a lung disability, to include emphysema, lung cancer, and soft tissue malignant sarcoma, including as due to herbicide exposure, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & her daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1952 to December 1972.  He died in March 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes, has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The appellant expressed an intent to file this claim in statements on her September 2009 VA Form 9 (substantive appeal).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The appellant contends that she is entitled to an increased rating for the Veteran's service-connected diabetes mellitus and that service connection is warranted for peripheral neuropathy, neck cancer, and for a lung disability, all for accrued benefits purposes.  She specifically contends that all of these claims should have been inferred from a review of the Veteran's VA outpatient treatment records dated prior to his death so that they were pending at his death.

The appellant testified credibly at her February 2012 Board hearing that, prior to his death, the Veteran had been treated on a monthly basis for approximately 30 years for his service-connected diabetes mellitus at several VA treatment facilities in the state of Florida.  See Board hearing transcript dated February 14, 2012, at pp. 4.  She also testified that the Veteran had been treated by VA for lung cancer for approximately 18 months to 2 years prior to his death.  Id.  She testified further that the Veteran had been seen at the VA Medical Center in Orlando, Florida, and at the VA outpatient treatment clinic in Viera, Florida, prior to his death.  Id., at pp. 4-5.  

A review of the claims file shows that most of the Veteran's VA outpatient treatment records in the claims file were provided by the appellant following her February 2012 Board hearing.  A review of the Veteran's Virtual VA claims file shows that there are additional VA outpatient treatment records from the VA Outpatient Treatment Clinic in Viera, Florida, dated between May 2000 and January 2004.

The Board observes in this regard that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  The Court also has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Given the foregoing, the Board finds that, on remand, the RO/AMC should attempt to obtain all of the Veteran's available VA treatment records dated prior to his death, including all records available on Virtual VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appellant and/or her service representative and ask her to identify all VA treatment facilities where the Veteran was treated prior to his death for his service-connected diabetes mellitus, peripheral neuropathy, neck cancer, and/or for a lung disability at any time since his service separation.  Obtain all VA treatment records which have not been obtained already, to include specifically all records available from the VA Medical Center in Orlando, Florida, and all records dated prior to May 2000 and after January 2004 from the VA outpatient treatment clinic in Viera, Florida.  All VA outpatient treatment records on Virtual VA should be printed out and included in the claims file.  A copy of any records obtained, to include a negative reply, also should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claims.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

